Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 13, 14, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub No. 2011/0220652 (Corbett et al. hereinafter).
In re claim 1, with reference to Figs. 10-14 and 22-23, Corbett et al. discloses: A container for holding particulate materials comprising: a molded pulp shell body (110) comprising (1) a hinged pulp shell (2320) that is foldable to form an enclosed body, wherein the molded pulp shell body is configured to contain particulate materials within the enclosed body (paragraph 0158, “spices”); and an orifice (2310) in the molded pulp shell body configured to permit passage of the particulate materials through the orifice into or out of the molded pulp shell body, wherein at least a portion of a first side (shown in Fig. 22 at 3312) of the hinged pulp shell forms an overlap (at 3313 of Fig. 22) with a second side (3311) of the hinged pulp shell, or at least a portion of the first pulp shell forms the overlap with the second pulp shell, to provide a substantially flat surface at the overlap.


    PNG
    media_image1.png
    702
    455
    media_image1.png
    Greyscale

In re claim 2, with reference to the Figs. noted above, Corbett et al. discloses the claimed invention including wherein the overlap is located at at a side wall of the container (see Fig. 22 above).
In re claim 3, with reference to the Figs. noted above, Corbett et al. discloses the claimed invention including wherein a support ring (3335) attached to the molded pulp shell body at a neck of the molded pulp shell body and surrounding the orifice, thereby providing support to the neck of the molded pulp shell body (see Fig. 22).
In re claim 4, with reference to the Figs. noted above, Corbett et al. discloses the claimed invention including wherein the support ring is formed from one or more of the following: pulp fiber, cardboard, plastic, or metal (plastic fitment, paragraph 0082).
In re claim 5, with reference to the Figs. noted above, Corbett et al. discloses the claimed invention including wherein the first pulp shell comprises a first flange (3313) (see Fig. 22) protruding from a surface of the first pulp shell and the second pulp shell comprises a second flange protruding from a surface of the second pulp shell, wherein the first flange and the second flange are attached to one another (via the overlapping part, in re claim 1), thereby forming a secure connection.
In re claim 6, with reference to the Figs. noted above, Corbett et al. discloses the claimed invention including wherein an internal liner having a liner orifice coextensive with the orifice of the container, wherein the internal liner separates the molded pulp shell body from direct contact with the particulate materials when the particulate materials are contained therein (paragraph 0133).
In re claim 7, with reference to the Figs. noted above, Corbett et al. discloses the claimed invention including wherein the overlap is connected with aid of an adhesive selected from one or more of the following: hot melt adhesive, latex contact adhesive, or pressure cure adhesive (paragraphs 0100, 0128).
In re claim 8, with reference to the Figs. noted above, Corbett et al. discloses the claimed invention including wherein the adhesive permits the overlap to form a secure connection to form the molded pulp shell body that contains the particulate materials therein (adhesive is known in the art to provide a secure connection, also see in re claim 7 above).
In re claim 9, with reference to the Figs. noted above, Corbett et al. discloses the claimed invention including a pulp pan contained within the molded pulp shell body (portion 2503 in Fig. 12 can be considered a pulp pan, while not separate it is considered “within” the body due to overlapping).
In re claim 10, with reference to the Figs. noted above, Corbett et al. discloses the claimed invention including wherein molded pulp shell body comprises shaped features configured for easy gripping of the container (at 3320).
In re claim 11, with reference to the Figs. noted above, Corbett et al. discloses the claimed invention including wherein the molded pulp shell body is configured to receive a reclosable lid (3315).
In re claim 13, with reference to the Figs. noted above, Corbett et al. discloses the claimed invention including wherein the multiple pulp shells include a front pulp shell (3312) and a back pulp shell (3311), wherein the orifice is surrounded by a combination of the front pulp shell and the back pulp shell (See Fig. 13).
In re claim 14, with reference to the Figs. noted above, Corbett et al. discloses the claimed invention including at least one inner load bearing part configured to align vertically with another inner load bearing part of another container when the container and the other container are vertically stacked (containers can be stacked on their sides, the stack extending vertically, such that the shells are load bearing)
In re claim 18, with reference to the Figs. noted above, Corbett et al. discloses the claimed invention including wherein the reclosable lid is selected from one or more of the following: a threaded cap (3315, and see Fig. 13).

Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 5,356,518 (Kelley et al. hereinafter).
In re claim 21, with reference to Figs. 1-6, Kelley et al. discloses: A container for holding materials comprising: a molded pulp shell (11) configured to contain the materials therein; molded pulp threads (12, on portion 13) integrally formed on the molded pulp shell; and a threaded closure configured to mate with the molded pulp threads (column 5, lines 55-61).

    PNG
    media_image2.png
    720
    463
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corbett et al.
In re claims 12 and 15, Corbett et al. discloses the claimed invention except wherein the multiple pulp shells include a top pulp shell that surrounds the orifice, and a bottom pulp shell opposing the top pulp shell, and the top pulp shell is configured to slidably overlap the bottom pulp shell and translate relative to the bottom pulp shell until the top pulp shell is affixed to the bottom pulp shell when the top pulp shell is coincident with the particulate materials contained within the molded pulp shell body.
However, Corbett et al. does disclose an embodiment wherein multiple pulp shells include a top pulp shell (4801) that surrounds the orifice, and a bottom pulp shell (4802) opposing the top pulp shell, and the top pulp shell is configured to slidably overlap the bottom pulp shell and translate relative to the bottom pulp shell until the top pulp shell is affixed to the bottom pulp shell when the top pulp shell is coincident with the particulate materials contained within the molded pulp shell body (paragraph 0068).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Corbett et al. to have separated the shells between top and bottom rather than front and back, for the purposes of facilitating accommodation of different types of inner liner bags and automated assembly (robotically, Corbett et al. paragraph 0068)

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corbett et al. as applied to claim 1 above, and further in view of US PG Pub No. 2009/0045157 (Panchal et al. hereinaferter).
In re claim 17, Corbett et al. discloses the claimed invention except wherein a bottom surface of the molded pulp shell body includes a recess that accommodates an upper protruding portion of an underlying container, wherein at least some of the load from the container on the underlying container bypasses the upper protruding portion.
However, Panchal et al. discloses a pressed pulp shell container body (paragraph 007) wherein a bottom surface (102) of the pulp shell body includes a recess (30) that accommodates an upper protruding portion of an underlying container, wherein at least some of the load from the container on the underlying container bypasses the upper protruding portion (since the shoulder of the underlying container contacts the bottom 102 of the upper container, the load would be considered distributed across the contacting surfaces).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the shape of the shoulder of Tojo in view of Corbett for the purposes of allowing for secure stacking of multiple containers (Panchal et al. paragraphs 0034-0036) to advantageously save space during storage and transit.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corbett et al. as applied to claim 1 above, and further in view of US PG Pub No. 2010/0294448 (Pierce et al. hereinafter).
In re claim 19, Corbett et al. discloses the claimed invention except wherein the molded pulp shell body has a waterproof finish.
However, Pierce et al. discloses a compostable pulp container wherein the pulp is coated with a waterproof finish (paragraph 0060).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the waterproof coating taught by Pierce et al with the pulp container of Corbett et al. for the purposes of preventing damage to the containers in transit by preventing liquids from weakening the containers.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corbett et al. as applied to claim 1 above, and further in view of Eastman (of record).
In re claim 20, Corbett et al. discloses the claimed invention except A system for holding containers comprising: a plurality of containers of claim 1; and a slip sheet comprising a plurality of holes that locate the top of the plurality of containers in place. 
However, with reference to Fig. 5, Eastman discloses a system for holding bottle shaped containers (similar to that of Corbett et al.), and a slip sheet (31) comprising a plurality of holes (82) to locate the tops of containers in place.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have handled a plurality of known containers as taught by Corbett in the manner taught by Eastman for the predictable purposes of maintaining stability of a plurality of transported containers and preventing damage thereto (column 98, lines 2-19).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723. The examiner can normally be reached Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733